 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                                   DISTRICT OF NEVADA
10
     U.S. BANK NATIONAL ASSOCIATION,
11                                                          Case No.: 2:19-cv-00289-APG-NJK
            Plaintiff(s),
12                                                                      Order
     v.
13                                                                  [Docket No. 45]
     NORTH AMERICAN TITLE INSURANCE
14   COMPANY,
15          Defendant(s).
16         Pending before the Court is a motion to extend the discovery cutoff and subsequent
17 deadlines. Docket No. 45. Any response must be filed by noon on January 14, 2020, and any
18 reply must be filed by 10:00 a.m. on January 15, 2020.
19         IT IS SO ORDERED.
20         Dated: January 13, 2020
21                                                              ______________________________
                                                                Nancy J. Koppe
22                                                              United States Magistrate Judge
23
24
25
26
27
28

                                                  1
